Citation Nr: 0711639	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  06-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a cervical spine 
disorder, to include traumatic arthritis, dislocation, and 
limitation of motion, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A motion to advance this case on the docket, due to the 
veteran's age, was received by the Board in March 2007.  This 
motion was granted by the Board in the same month.  See 
38 U.S.C.A. §  7107 (West 2002); 38 C.F.R. §  20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is manifested by 
tenderness in the cervical region with inability to turn head 
and neck laterally beyond 0 degrees, articular fixation in 
the lower cervical spine, misalignment, subluxation, 
denervation, disc-bulging and imbalance in walking.  

2.  The veteran does not have intervertebral disc disease nor 
experienced incapacitating episodes having a total duration 
of at least one week during the past 12-month period.

3.  Medical evidence is not of record showing unfavorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a 40 percent rating for a cervical spine 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, Diagnostic Codes 5010-5242 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A March 2004 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish an increased rating for a cervical spine disorder, 
of what VA would do or had done, what evidence he should 
provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

The Board finds that the evidence of record - private  
medical records, VA examination reports, and lay statements -
- is adequate for determining whether the criteria for a 
higher initial rating have been met.  The VA attempted to 
obtain treatment records from H. J. Colbassani, M.D., but in 
an August 2004 response, the physician indicated that no 
records were available for the veteran because he was last 
seen in 1998.  A second response indicated that the veteran 
had an appointment in August 2004, but provided no records.  
The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  In October 
2004, the veteran underwent a VA spine examination.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a 
September 2006 letter, the appellant was provided with notice 
of the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  When 
implementing the Board's grant of an increased rating, the RO 
will address any notice defect with respect to the effective 
date.  Significantly, the veteran retains the right to appeal 
any effective dates assigned by the RO. 

The Board finds that the evidence of record is adequate for 
determining whether the criteria for an increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that an increased disability rating 
should be assigned for his cervical spine disorder to reflect 
more accurately the severity of his symptomatology.  In 
February 2004, the veteran filed a claim for an increased 
rating for his cervical spine disorder.  His cervical spine 
disorder was service connected in December 1945 and assigned 
a 10 percent disability rating.  A 30 percent disability 
rating was later assigned to be effective from April 1978, 
under Diagnostic Code 5003 (1978).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. §  4.1.  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's cervical spine disorder is currently rated at 
30 percent under Diagnostic Codes 5010-5242 (2006).  

Under Diagnostic Code 5010, arthritis due to trauma is rated 
as degenerative arthritis under Diagnostic Code 5003 (2006).  
Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

The Board notes that since the veteran's claim for an 
increased rating was filed after September 26, 2003, his 
claim for an increase of the disability rating is rated under 
the rating criteria effective since that date.

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows: 

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine and a maximum 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.

Under Note (5), unfavorable ankylosis is a condition in which 
the entire cervical spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2006).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2006).  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In support of his claim, the veteran submitted various 
private treatment records and Magnetic Resonance Imaging 
(MRI) reports ranging from February 1998 to November 2005.  
These records show continued complaint and treatment for the 
veteran's cervical spine disorder.  Treatment records from J. 
Huy, M.D., between February 1998 and March 2004, show that 
the veteran had misalignments of the upper and middle 
cervical spine area with tender musculatures.  Subluxation 
was identified at the lower lumbar and middle cervical areas 
along with joint dysfunction at both sides of the sacral 
region.  An April 2004 report from A. M. Spiegel, M.D., shows 
that the veteran had active and mild chronic denervation in 
the C7-T1 distribution as seen with root lesions from a 
herniated disc or spinal stenosis.  Records from G. J. Bogin, 
D.C., between March and May 2004, reveal that the veteran was 
diagnosed with cervical spine stenosis, fused vertebral C4-
C7, radiculitis root compression, and spondylosis.  Articular 
fixation of the lower cervical region was also noted in his 
records.  

In October 2004, the veteran underwent a VA joints 
examination where he complained of paresthesias of both hands 
and sides of his face.  He reported disequilibrium when 
walking and could not turn his head when driving.  Upon 
examination, there were no spasms of the cervical spine or 
weakness of the upper extremities.  He had a total loss of 
sensation to pin prick and fine touch.  Flexion of the 
cervical spine was 0 to 15 degrees, extension was 0 to 10 
degrees, right rotation was 0 to 18 degrees, left rotation 
was 0 to 20 degrees, right lateral bending was 0 to 3 
degrees, and left lateral bending was 0 to 2 degrees.  The 
veteran had positive pain in all ranges of motion of the 
cervical spine.  MRI of the cervical spine revealed a 
discectomy, fusion, with a disk bulge, and moderate spinal 
stenosis.  However, the examiner found that there was no 
range of motion lost due to pain, weakness, fatigue, or lack 
of endurance following repetitive use.  Further, the examiner 
found that there were no incapacitation episodes lasting for 
more that 2 hours and opined that occupational effects were 
inapplicable.  Based on the examination, the veteran was 
diagnosed with cervical disk disease, status post fusion, 
with spinal stenosis and cervical radiculopathy which was 
causing the right arm pain.

Medical evidence from Dr. Spiegel, in November 2005, shows 
that the veteran had tenderness in the cervical region with 
inability to turn head and neck laterally beyond 0 degrees.  
Further, the veteran's visual fields were intact to 
confrontation.  Given the above medical evidence, the Board 
observes that, currently, the disability picture more nearly 
approximates the criteria required for unfavorable ankylosis 
of the entire cervical spine under Diagnostic Code 5242.  See 
38 C.F.R. § 4.7.  Medical evidence shows that his entire 
cervical spine motion is restricted to 0 degrees with 
articular fixation.  Further, unfavorable ankylosis is found 
because the veteran has difficulty walking and driving due to 
a limited line of vision and dislocation and subluxation of 
the cervical spine.  Thus, the veteran's symptomatology is 
consistent with a 40 percent disability rating, and no more.  
There is no medical evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

Regarding a separate or increased rating for intervertebral 
disc disease, there is no medical evidence of an 
intervertebral disc disease to warrant a rating under 
Diagnostic Code 5243, in effect September 26, 2003.  The 
veteran did not suffer from intervertebral disc syndrome and 
did not have incapacitating episodes.  Consequently, the 
Board concludes that the preponderance of the evidence is 
against a disability rating in excess of 40 percent for the 
veteran's cervical spine disorder.  

Finally, the Board notes that although the veteran's 
representative requested consideration for an evaluation on 
an extrascheular basis, the disability picture is not so 
exceptional or unusual as to warrant a referral for an 
evaluation on that basis.  For example, there is no competent 
evidence that the veteran's cervical spine disorder has 
resulted in frequent hospitalizations.  With regard to 
employment, due to the veteran's advanced age and the number 
of years since retirement, the VA examiner stated that 
occupational effects were inapplicable.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected cervical 
spine disorder, to include traumatic arthritis, dislocation, 
and limitation of motion, warrants a 40 percent disability 
rating, and no more.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5242 (2006).  


ORDER

A 40 percent disability rating for a cervical spine disorder, 
to include traumatic arthritis, dislocation, and limitation 
of motion, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


